
	

115 SRES 267 ATS: Designating September 2017 as “National Workforce Development Month”.
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 267
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2017
			Mrs. Feinstein (for herself, Mr. Hatch, Ms. Baldwin, Mr. Enzi, Mr. Barrasso, Mr. Blumenthal, Mr. Donnelly, Mr. Durbin, Ms. Harris, Mr. Roberts, Mrs. Shaheen, Mr. Franken, Ms. Hassan, Ms. Hirono, Mr. Kaine, Mr. Daines, Mr. Hoeven, Ms. Stabenow, Ms. Cantwell, Mrs. Murray, and Mr. Graham) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		September 28, 2017Committee discharged; considered and agreed toRESOLUTION
		Designating September 2017 as National Workforce Development Month.
	
 Whereas investment in the education and training of the United States workforce is crucial to the ability of the United States to compete in the global economy;
 Whereas collaboration among local educational agencies, community colleges, Governors, local governments, local businesses, employment service providers, and workforce development boards provides for long-term, sustainable, and successful workforce development across traditional sectors and emerging industries;
 Whereas, as of September 2017, middle-skill jobs, which require more than a high school diploma but not a 4-year degree, comprise 53 percent of the labor market, but only 43 percent of United States workers are trained at that level, creating a discrepancy that may limit growth in changing industries such as health care, manufacturing, and information technology;
 Whereas, in 2014, Congress reauthorized the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) with overwhelming bipartisan support in recognition of the need to strengthen the focus of the United States on the skills necessary to fill jobs in local and regional industries;
 Whereas the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) supports employment, training, and support services for individuals with barriers to employment, including individuals—
 (1)who are out of work; (2)displaced by outsourcing;
 (3)looking to learn new skills; and (4)with disabilities;
 Whereas the more than 550 workforce development boards and 2,500 American Job Centers are a driving force behind growing regional economies by providing training, resources, and assistance to workers who aim to compete in the 21st century economy;
 Whereas ongoing State and local implementation of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) provides unprecedented opportunities to develop the skills of United States workers through access to effective workforce education and training, including the development and delivery of proven strategies such as sector partnerships, career pathways, integrated education and training, work-based learning models, and paid internships;
 Whereas, in 2015, programs authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.)—
 (1)served nearly 7,000,000 young people and adults; (2)exceeded employment targets across all programs; and
 (3)helped more than 1,500,000 individuals, including English language learners, take classes to gain skills and credentials to help the individuals succeed in the labor market;
 Whereas State programs established under the Wagner-Peyser Act (29 U.S.C. 49 et seq.)— (1)served nearly 14,000,000 unemployed workers through American Job Centers in 2015; and
 (2)are an integral part of the workforce development system; Whereas workforce development programs will play a critical role in addressing the expected 2,000,000 unfilled manufacturing jobs over the next decade;
 Whereas community colleges and other workforce development training providers across the United States are well-situated—
 (1)to train the next generation of United States workers; and (2)to address the educational challenges created by emerging industries and technological advancements;
 Whereas participation in a career and technical education (referred to in this preamble as CTE) program decreases the risk of students dropping out of high school, and all 50 States and the District of Columbia report higher graduation rates for CTE students, as compared to other students;
 Whereas community and technical colleges operate as open access institutions serving millions of students annually at a comparatively low cost;
 Whereas the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) supports the development and implementation of high-quality CTE programs that—
 (1)combine rigorous academic content with occupational skills; and (2)served 11,900,000 high school and college students from 2015 to 2016;
 Whereas there are nearly 500,000 registered apprentices in the United States, and there is growing and bipartisan support for expanding earn-and-learn strategies to help current and future workers gain skills and work experience;
 Whereas federally supported workforce system and partner programs— (1)have helped the United States rebuild the economy and provide increased economic opportunities; and
 (2)provide a pathway into jobs that support families while ensuring that United States businesses find the skilled workforce needed to compete in the global economy; and
 Whereas workforce development is crucial to sustaining economic security for United States workers: Now, therefore, be it
		
	
 That the Senate— (1)designates September 2017 as National Workforce Development Month;
 (2)supports Federal initiatives to promote workforce development; and (3)acknowledges that workforce development plays a crucial role in supporting workers and growing the economy.
			
